COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                      FORT WORTH

                                NO. 02-16-00005-CV


JOHN W. WILEY                                                        APPELLANT

                                            V.

THE BANK OF NEW YORK                                                   APPELLEE
MELLON F/K/A THE BANK OF NEW
YORK AS TRUSTEE FOR THE
CERTIFICATE HOLDERS OF
CWABS INC., ASSET-BACKED
CERTIFICATES SERIES 2005-3

                                        ------------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2015-005437-1

                                       ------------

                MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      On May 6, 2016, we notified appellant that his brief had not been filed as

required by Texas Rule of Appellate Procedure 38.6(a). See Tex. R. App. P.

38.6(a). We stated we could dismiss the appeal for want of prosecution unless

appellant or any party desiring to continue this appeal filed with the court within




      1
          See Tex. R. App. P. 47.4.
ten days a response showing grounds for continuing the appeal. See Tex. R.

App. P. 42.3(b). We have not received any response.

      Because appellant's brief has not been filed, we dismiss the appeal for

want of prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

                                                  PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: June 16, 2016




                                    2